         Case 1:18-cv-01551-ESH Document 39 Filed 10/05/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.,

                          Plaintiffs,

                 v.                                  Civil Action No. 18-1551 (ESH)

  UNITED STATES DEPARTMENT OF
  THE ARMY, et al.,

                         Defendants.



                                             ORDER

       On October 3, 2018, the Court held a hearing in this case and in the related cases Nio v.

United States Department of Homeland Security, No. 1:17-cv-00998 and Kirwa v. United States

Department of Defense, No. 1:17-cv-01793. As discussed during the hearing, it is hereby

       ORDERED that the parties shall not submit any pleadings (excluding reports) to the

Court within 48 hours before a hearing unless otherwise ordered by the Court; it is further

       ORDERED that no pleadings referred to herein (excluding reports) shall exceed ten

pages excluding exhibits unless otherwise ordered by the Court; it is further

       ORDERED that defendants’ report filed on September 4, 2018 at ECF Nos. 27, 27-1,

and 27-2 is UNSEALED; it is further

       ORDERED that defendants’ motion for leave to file ex parte and in camera, ECF No.

25, is DENIED; it is further

       ORDERED that defendants shall file a response by Wednesday, October 10, 2018 at

12:00 p.m. to plaintiffs’ motion to lift the stay on the pending motions for preliminary injunction

and class certification and for an order reinstating MAVNIs, ECF Nos. 33, 36. Defendants’
         Case 1:18-cv-01551-ESH Document 39 Filed 10/05/18 Page 2 of 3



response shall address, inter alia, whether any issues can be addressed now regarding MAVNIs

discharged before the July 20, 2018 memorandum, whether the Court should collapse the

preliminary injunction request on the merits and proceed to summary judgment, Fed. R. Civ. Pro.

65(a)(2), and whether the Army will reinstate the MAVNIs whose discharges have been revoked.

Any reply by plaintiffs shall be filed by Friday, October 12, 2018 at 12:00 p.m.; it is further

       ORDERED that a hearing regarding plaintiffs’ motion, ECF Nos. 33, 36, and

defendants’ motion to stay their response to plaintiffs’ amended complaint, ECF No. 31, shall be

scheduled for Wednesday, October 17, 2018 at 2:30 p.m. in Courtroom 23A; it is further

       ORDERED that defendants shall re-file under seal their report previously filed at ECF

Nos. 27, 27-1, and 27-2, by Thursday, October 11, 2018 at 12:00 p.m., listing every person

who has received a discharge order from the U.S. Army Recruiting Command (USAREC) and/or

U.S. Army Reserve Command (USARC) that was effective within the year prior to the July 20,

2018 memorandum (July 20, 2017 through July 20, 2018) who were DTP or DEP MAVNI

members and whose discharge order(s) are not expected to be revoked. This report shall:

       a. Specify whether each person’s discharge was due to an unfavorable MSSD

           determination or some other reason, and if some other reason, what that reason was;

       b. Disclose the names of those MAVNIs on the list who are class members in Nio v.

           United States Department of Homeland Security, No. 1:17-cv-00998, or Kirwa v.

           United States Department of Defense, No. 1:17-cv-01793; and

       c. Redact the names of MAVNIs listed who are not a member of either the Nio or Kirwa

           class.

A protective order governing defendants’ reporting will be filed under separate order.




                                                                                                  2
         Case 1:18-cv-01551-ESH Document 39 Filed 10/05/18 Page 3 of 3




                                          _______________________
                                          ELLEN S. HUVELLE
                                          United States District Judge

Date: October 5, 2018




                                                                         3
